DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (Seki) (Pub NO. US 2010/0308874) in view of Kim (Pub NO. US 2015/0061779) further in view of YEH (Pub NO. US 2010/0253409)
Regarding Claim 1 Seki teaches An information processing apparatus [Fig.2] comprising: a plurality of functional blocks [inherent property of the system that the frequency divided signal outputs TC1-TCn are inputted to plurality of functional blocks] and a plurality of generation units [Fig.2, item 111 and 121 to 11n  and 12n. counters and frequency dividers corresponds to generation units that generate frequency divided signals] each comprises a counter [Fig.2, item 111 to 11n] and a frequency division circuit,[Fig.2 item 121 to 12n] the frequency division circuit being configured to frequency-divide a reference clock based on a value of the counter,[[0030]-[0032]] wherein each of the plurality of generation units is configured to supply a clock generated using the reference clock to a corresponding functional block among the plurality of functional blocks.[Fig.2, item C01 to C10n and output terminals TC1 to TC1n, [0033]]

    PNG
    media_image1.png
    651
    812
    media_image1.png
    Greyscale

[0030] Next, the detail of the frequency divide circuit 10 will be described. FIG. 2 shows a block diagram of the frequency divide circuit 10. As shown in FIG. 2, the frequency divide circuit 10 includes a plurality of frequency division counters 111 to 11n and a plurality of frequency dividers 121 to 12n. The plurality of frequency division counters 111 to 11n each counts the basic clock and generate the frequency-divided count values S101 to S10n of the corresponding frequency-divided clocks. Each of these frequency division counters has a minimum count value and a maximum count value based on a frequency dividing ratio of the corresponding frequency-divided clock, and cyclically increases the frequency-divided count values S101 to S10n between a minimum count value and a maximum count value.
[0031] The plurality of frequency dividers 121 to 12n generate the frequency-divided clocks C101 to C10n based on the frequency-divided count value output from the corresponding frequency division counter among the plurality of frequency division counters 111 to 11n. The frequency dividers 121 to 12n according to the first exemplary embodiment operate based on the frequency-divided count values and the basic clock CLK. At this time, in the frequency divide circuit 10, the frequency division counters 111 to 11n count the number of clocks of the basic clock CLK to update the frequency-divided count values. When the frequency-divided count values becomes zero according to the input of a basic clock CLK, the frequency dividers 121 to 12n set the logic level of the frequency-divided clocks C101 to C10n to high level according to a basic clock CLK input next to the basic clock CLK. The frequency dividers 121 to 12n then refer to the frequency-divided count values every time the basic clock CLK is input based on the frequency dividing ratios of the frequency dividers 121 to 12n, so as to transit the values of the frequency-divided clocks C101 to C10n.
 [0033] Further, the frequency divide circuit 10 shown in FIG. 2 includes an input terminal TI11, and output terminals TS11 to TS1n and TC11 to TC1n. The input terminal TI11 is a terminal that inputs the basic clock CLK. The output terminals TS11 to TS1n are terminals that output the frequency-divided count values S101 to S10n. The output terminals TC11 to TC1n are terminals that output the frequency-divided clocks C101 to C10n. Although the input/output terminals of the frequency divide circuit 10 are shown in FIG. 2 for the purpose of convenience, they may be omitted.
Regarding claim 1 Seki does not explicitly teach that the functional blocks are in synchronization relationship;
However, clock synchronized operation of different functional blocks of a system is well known in the art as taught by Kim [par. [0171]] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to synchronize the functional blocks of Seki’s system using Kim’s teaching. Doing so would have prevent malfunction of the system and improve the throughput of the system.
Regarding Claim 1 the combination Seki and Kim does not teach that a number of the plurality of generation units is the same as a number of the plurality of functional blocks, and wherein each of the plurality of generation units is arranged closer to the corresponding functional block than the other generation units of the plurality of generation units.
However, YEH teaches that a number of the plurality of generation units [Fig.3, Clock Gating units 32, 34 36] is the same as a number of the plurality of functional blocks, [Fig.3 Logic Circuit 37, 38 and 39] and wherein each of the plurality of generation units is arranged closer to the corresponding functional block than the other generation units of the plurality of generation units. [Fig.3, [0017]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use the clock generating circuit design of YEH in Seki’s system. Doing so would have resulted in recued power consumption. [Background of YEH] 



Regarding Claim 2 Seki teaches the counters of the plurality of generation units are configured to operate in synchronization. [Fig.4, count values S101, S102, S103 in synchronization]
Regarding Claim 3 Seki teaches wherein bit widths of the counters of the plurality of generation units are the same. [Fig.4, item S101, S102, S103, bit width can be 32 bit or 64bit or 120 according the design or requirement of the system]
Regarding Claim 4 Seki teaches the counters of the plurality of generation units are configured to wrap around at the same time. [Fig.4, count values S101, S102, S103 and T1, T2, T3 as shown in the Fig.2]
Regarding Claim 5 Seki teaches the counters of the plurality of generation units are configured to indicate the same counter value. [[0030] each counter has min and max count value….]
Regarding Claim 6 Seki teaches wherein the plurality of generation units comprise a first-generation unit and a second-generation unit, and a maximum division ratio of a clock that is generated by the first-generation unit and a maximum division ratio of a clock that is generated by the second-generation unit are different. [[0032] Fig.2, item 111 to 11n. i.e. Two-Frequency division counter is different than Three frequency division counter……]
Regarding Claim 7 Seki teaches the plurality of generation units are further configured to respectively supply a clock generated using a common reference clock to the corresponding functional blocks. [Fig.2 item T111 CLK]
Regarding Claim 8 Seki teaches comprising a reset unit configured to initialize counter values of the counters of the plurality of generation units at the same time. [[0047] reset the count value]
Regarding Claim 9 Seki teaches the reset unit is further configured to start operations of the initialized counters of the plurality of generation units at the same time. [[0047] resets the frequency-divided count value corresponding to the reset signal]
Regarding Claim 12 Kim teaches the plurality of functional blocks are further configured such that synchronous data transfer is performed between the plurality of functional blocks. [par. [0171] synchronized functional blocks]
Regarding Claim 13 Seki teaches supply unit configured to supply the reference clock, wherein a clock line for supplying the reference clock from the supply unit to the plurality of generation units branches in the vicinity of the plurality of generation units. [Fig.2, CLK supplies to the counters 111 to 11n]
Regarding Claim 14 Seki teaches a supply unit configured to supply the reference clock; [Fig.2 CLK] and an additional functional block different from the plurality of functional blocks,[CLK line as shown in the Fig.2 ] wherein a clock line for supplying the reference clock from the supply unit to the additional functional block branches at a first branch point from a clock line for supplying the reference clock from the supply unit to the plurality of generation units, and the clock line for supplying the reference clock from the supply unit to the plurality of generation units branches downstream of the first branch point. [Fig.2, CLK supply line connected to the counters 111 to 11n. downstream as shown in the Fig.2]
Regarding Claim 15 Seki teaches a clock line for supplying a clock from one of the plurality of generation units to a corresponding functional block is shorter than a clock line for supplying the reference clock from the supply unit to the one of the plurality of generation units. [Fig.2, CLK supply line connected to the counters 111 to 11n.]
Regarding Claim 16 Seki teaches the plurality of generation units are respectively arranged in the vicinity of the corresponding functional blocks. [Fig.2, item 111 and 121 to 11n and 12n. counters and frequency dividers corresponds to generation units that generate frequency divided signal]
Regarding Claim 17 Seki teaches a control unit configured to control clock generation that is performed by the plurality of generation units. [Fig.2 Ts11 to Ts1n signals corresponds to control signal]
Regarding claim 18, the combination of Seki and Kim discloses the claimed invention except the control unit is configured to operate using the reference clock that is common with the plurality of generation units. It would have been an obvious matter of design choice to use the same reference clock for the control unit and generation units, since applicant has not disclosed that using the same clock for control unit and generation unites solves any stated problem or is for any purpose and it appears that the invention would perform equally well with the system as cited by the reference.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  (Applicant is hereby notified that because the Examiner's use of Official Notice was not specifically traversed in the previous Response, it has been taken to be admitted prior art. See § MPEP 2144.03(C).)
Claim 19 is rejected. Subject matter of the claim is implementation design details, which a skilled person would consider applying when designing a system.  Since all the claimed elements were design details and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282(Applicant is hereby notified that because the Examiner's use of Official Notice was not specifically traversed in the previous Response, it has been taken to be admitted prior art. See § MPEP 2144.03(C).)
 Regarding Claim 20 Seki teaches relative frequency relationship is configured for the frequencies of a plurality of clocks generated by the plurality of generation units. [[0031] The plurality of frequency dividers 121 to 12n generate the frequency-divided clocks C101 to C10n based on the frequency-divided count value output from the corresponding frequency division counter among the plurality of frequency division counters 111 to 11n]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (Seki)(Pub NO. US 2010/0308874) in view of Kim (Pub NO. US 2015/0061779) further in view of YEH (Pub NO. US 2010/0253409)
further in view of Sager et al. (Patent NO. US 4,9791,90)
Regarding Claim 10 the combination of Seki, Kim and YEH does not teach comprising a supply unit configured to supply, as the reference clock, a low-speed clock or a high-speed clock that is higher than the low-speed clock, wherein the reset unit is further configured to, while the supply unit supplies the low-speed clock, start the operations of the initialized counters of the plurality of generation units, and the supply unit is further configured to supply the high-speed clock as the reference clock after the operations of the counters are started.
However, Sager teaches a low-speed clock or a high-speed clock that is higher than the low-speed clock, wherein the reset unit is further configured to, while the supply unit supplies the low-speed clock, start the operations of the initialized counters of the plurality of generation units, and the supply unit is further configured to supply the high-speed clock as the reference clock after the operations of the counters are started.[col.6, line 15-25, initialization of both counter occur when the clock is low and Sager also teaches data transfer using high clock]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use the low clock to initialize counters of Seki’s system and high clock is used after the counters initialization to transfer data to avoid interfacing problem between functional blocks. [background]
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Seki et al. (Seki)(Pub NO. US 2010/0308874) in view of Kim (Pub NO. US 2015/0061779) further in view of YEH (Pub NO. US 2010/0253409)
further in view of WO 2010/038459 (WO459 hereinafter)
Regarding Claim 11 the combination of Seki, Kim  and YEH does not teach a detection unit configured to detect synchronization deviation between the counters of the plurality of generation units, wherein the reset unit is further configured to initialize counter values of the counters of the plurality of generation units in response to the detection unit detecting the synchronization deviation.
However, WO459 teaches a detection unit configured to detect synchronization deviation between the counters of the plurality of generation units, wherein the reset unit is further configured to initialize counter values of the counters of the plurality of generation units in response to the detection unit detecting the synchronization deviation. [claim 1 and 2. (translation is attached) resetting a deviation of the count value of the clock cycle counter]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to reset the deviation of between the counters of Seki’s system using WO459’s teaching to keep the clocks synchronized.   
Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/08/2022, with respect to the rejection(s) of claim(s) 1-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior arts.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186